Appellant insists that his special charge No. 1, which was refused, should have been given, and that for *Page 7 
such refusal the case should have been reversed. Said charge merely instructed the jury that unless they believed beyond a reasonable doubt that the car in question was not in appellant's care, control and management at the time it was searched, the jury should not consider evidence as to what was found in said car. We have examined the record and find no evidence whatever questioning the fact but that appellant had returned the borrowed car to its owner, and that it was in the care, control and management of the owner when the officers appeared upon the scene. We are not in accord with appellant's contention.
The motion for rehearing will be overruled.
Overruled.